Bowden Ford Lincoln
                                                                      Mercury, Inc., Ryan
                                                                  Construction Services, LLC; s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 11, 2014

                                     No. 04-14-00202-CV

                         Larry DONAHO and LTD. Exploration, Inc.,
                                     Appellants

                                               v.

  BOWDEN FORD LINCOLN MERCURY, INC., Ryan Construction Services, LLC; and
    Annetter Griggs, Individually and As Representative of the Estate of Donald Ray Griggs,
Individually and D/B/A Ideal Constructions Services, and Berkley National Insurance Company,
                                          Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 13-01-51841
                        Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
       A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified
appellants of this deficiency in a letter dated March 26, 2014. The fee remains unpaid. Rule 5 of
the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellants, not later than April 21, 2014 to either (1) pay the
applicable filing fee, or (2) provide written proof to this court that / they are indigent or
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See
TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellants fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court